— Appeal by defendant from a judgment of the Supreme Court, Kings County (Jordan, J.), rendered April 5, 1978, convicting him of rape in the first degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction for assault in the second degree, dismissing that count of the indictment, and vacating the sentence imposed on that count. As so modified, judgment affirmed (see People v Jiminez, 55 NY2d 895). Titone, J. P., Gibbons, Thompson and Bracken, JJ., concur.